Note: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2007-1532
                              (Interference No. 105,424)


           MARTIN GOLDBERG, MARTIN DIGGELMAN, EARL HUBBELL,
           GLENN MCGALL, NAM QUOC NGO, MACDONALD MORRIS,
            MEL YAMAMOTO, JENNIFER TAN, and RICHARD P. RAVA,

                                                       Appellants,

                                           v.

               JAY K. BASS, JOHN F. MCENTEE, TIM J. LAZARUK,
              MARYAM MOBED-MIREMADI, and BRENT T. TOLOSKO,

                                                       Appellees.


       Stephen C. Holmes, Affymetrix, Inc., of Emeryville, California, argued for
appellants. On the brief were Oliver R. Ashe, Jr., and Azadeh S. Kokabi, ASHE, P.C.,
of Reston, Virginia. Of counsel was Sandra E. Wells, Affymetrix, Inc., of Santa Clara,
California.

      Steven B. Kelber, Jagtiani + Guttag, of Fairfax, Virginia, argued for appellees.


Appealed from: United States Patent and Trademark Office
               Board of Patent Appeals and Interferences
                     Note: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                      2007-1532
                             (Interference No. 105,424)


          MARTIN GOLDBERG, MARTIN DIGGELMAN, EARL HUBBELL,
          GLENN MCGALL, NAM QUOC NGO, MACDONALD MORRIS,
           MEL YAMAMOTO, JENNIFER TAN, and RICHARD P. RAVA,

                                                     Appellants,

                                         v.

              JAY K. BASS, JOHN F. MCENTEE, TIM J. LAZARUK,
             MARYAM MOBED-MIREMADI, and BRENT T. TOLOSKO,

                                                     Appellees.


                                    Judgment

ON APPEAL from the        United States Patent and Trademark Office
                          Board of Patent Appeals and Interferences

in CASE NO(S).            105,424

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, LOURIE, and LINN, Circuit Judges).

                          AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT



DATED     July 15, 2008                    /s/ Jan Horbaly
                                         Jan Horbaly, Clerk